     Lawrance A. Bohm (SBN: 208716)
 1
     lbohm@bohmlaw.com
 2   Daniel T. Newman (SBN: 314937)
     dnewman@bohmlaw.com
 3   Scott C. Zienty (SBN: 324661)
     szienty@bohmlaw.com
 4
     BOHM LAW GROUP, INC.
 5   4600 Northgate Boulevard, Suite 210
     Sacramento, California 95834
 6   Telephone: 866.920.1292
 7   Facsimile: 916.927.2046
     Gregory R. Davenport (SBN: 154403)
 8   grdatlaw@aol.com
 9   LAW OFFICES OF GREGORY R. DAVENPORT
     3439 Brookside Road, Suite 205
10   Stockton, California 95219
     Telephone: 209.955.1999
11
     Facsimile: 209.475.4951
12   Attorneys for Plaintiff,
13   Thomas Williams

14   Van Longyear (SBN: 84189)                                 Carl L. Fessenden (SBN: 161494)
     longyear@longyearlaw.com                                  cfessenden@porterscott.com
15   Nicole M. Cahill (SBN: 287165)                            John R. Whitefleet (SBN: 213301)
     cahill@longyearlaw.com                                    jwhitefleet@porterscott.com
16
     LONGYEAR & LAVRA, LLP                                     PORTER SCOTT
17   3620 American River Drive, Suite 230                      350 University Avenue, Ste. 200
     Sacramento, CA 95864                                      Sacramento, CA 95825
18   Telephone: 916.974.8500                                   Telephone: 916.929.1481
     Facsimile: 916.974.8510                                   Facsimile: 916.927.3706
19
     Attorneys for Defendant,                                  Attorneys for Defendant
20   County of Sacramento                                      City of Rancho Cordova; Nathan Daniel;
21                                                             Joseph Zalec; and Derek Hutchins
                                  UNITED STATES DISTRICT COURT
22
                                 EASTERN DISTRICT OF CALIFORNIA
23
     THOMAS WILLIAMS,                                         Case No.: 2:20-cv-00598-TLN-KJN
24
              Plaintiff,
25
           v.                                                 [PROPOSED] ORDER REGARDING
26   COUNTY OF SACRAMENTO; CITY OF                            STIPULATED PROTECTIVE ORDER
     RANCHO CORDOVA; NATHAN DANIEL;
27   JOSEPH ZALEC; DEREK HUTCHINS; and                        Action Filed:   March 18, 2020
28   DOES 1 through 50, inclusive,                            Trial Date:     Not Set
             Defendants.
                                                       1
     [Proposed] Order Regarding Stipulated Protective Order
     Williams v. County of Sacramento, et al.
     Case No.: 2:20-cv-00598-TLN-KJN
 1          The court APPROVES the parties’ stipulated protective order (ECF No. 21) subject to
 2   the following clarification. Once this action is closed, “unless otherwise ordered, the court will
 3   not retain jurisdiction over enforcement of the terms of” this protective order. E.D. Cal.
 4   R. 141.1(f). Courts in the district generally do not agree to retain jurisdiction after closure of
 5   the case. See, e.g., MD Helicopters, Inc. v. Aerometals, Inc., 2017 WL 495778 (E.D. Cal.,
 6   Feb. 3, 2017).
 7          IT IS SO ORDERED.
 8   Dated: June 30, 2021
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                       2
     [Proposed] Order Regarding Stipulated Protective Order
     Williams v. County of Sacramento, et al.
     Case No.: 2:20-cv-00598-TLN-KJN
